Case 1:21-cv-00058-DKW-KJM Document 11 Filed 01/25/21 Page 1 of 3            PageID #: 47




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


  JUAN MANUEL DELGADO,                               Case No. 21-cv-00058-DKW-KJM

                Plaintiff,                           ORDER (1) DENYING AS-
                                                     CONSTRUED MOTION FOR
         vs.                                         TEMPORARY RESTRAINING
                                                     ORDER, AND (2) DIRECTING
  MONTY WILKINSON, et al.,                           PLAINTIFF TO SHOW CAUSE

                Defendants.



        On January 22, 2021, Plaintiff Juan Manuel Delgado filed a Complaint “for

  writ in the nature of mandamus and request for emergency temporary restraining

  order.” Dkt. Nos. 1, 3. In his Complaint, which is accompanied by several

  exhibits, Delgado requests that this Court order the United States Citizenship and

  Immigration Services (USCIS) to adjudicate his request for a continuance of a

  January 26, 2021 hearing before USCIS. Among other things, Delgado asserts

  that USCIS’ “failure to make a decision on the request for a continuance is, as a

  matter of law, arbitrary and not in accordance with the law.” Compl. at ¶ 29, Dkt.

  No. 1. Other than the Complaint, no further briefing has been filed by Plaintiff.

  Thus, given that it appears that Plaintiff wishes to use his as-yet unserved

  Complaint as a vehicle to move for affirmative relief, the Court construes the

  Complaint as an ex parte motion for a temporary restraining order.
Case 1:21-cv-00058-DKW-KJM Document 11 Filed 01/25/21 Page 2 of 3            PageID #: 48




        Construed as such, the motion for temporary restraining order, Dkt. No. 1, is

  DENIED. Contrary to the assertions in the Complaint, the record reflects that

  USCIS has made a decision on Delgado’s request for a continuance. More

  specifically, the exhibits submitted with the Complaint reflect that, in an email

  dated January 19, 2021 (Dkt. No. 3-4 at 2-4), USCIS informed Delgado that “we

  are unable to approve your request.” Id. at 3 (emphasis added). USCIS, in other

  words, has made the decision that Delgado claims it has not, albeit a decision

  contrary to Delgado’s desired outcome. Therefore, the relief Delgado seeks by

  way of a temporary restraining order, and perhaps this entire case, is moot. The

  motion for a temporary restraining order is DENIED on that basis.

                              ORDER TO SHOW CAUSE

        In light of the discussion above, the Court sees little purpose moving any

  further with this case, absent a more detailed explanation from Plaintiff as to both

  how this Court has subject matter jurisdiction and/or whether an actionable

  controversy exists here.

        In the Complaint, although Plaintiff cites various federal statutory provisions

  and even the Due Process Clause of the U.S. Constitution, the only statute relied

  upon with even a modicum of explanation is the Administrative Procedures Act

  (APA). See Compl. at ¶ 31. Based upon the record before the Court, though, the


                                            2
Case 1:21-cv-00058-DKW-KJM Document 11 Filed 01/25/21 Page 3 of 3                  PageID #: 49




  APA clearly does not apply here, as this case involves neither a final agency action

  nor an agency action unlawfully withheld or unreasonably delayed. See 5 U.S.C.

  § 706(1)-(2). Mandamus is also not an independent source of jurisdiction. See

  Lights of Am., Inc. v. U.S. Dist. Court for Cent. Dist. of Cal., 130 F.3d 1369, 1370

  (9th Cir. 1997) (“Thus, courts must possess an independent source of jurisdiction

  before entertaining a request for a writ of mandamus.”).

        Therefore, Plaintiff is ORDERED TO SHOW CAUSE why this case

  should not be dismissed for lack of subject matter jurisdiction and/or as moot.

  Plaintiff may have until February 1, 2021 to respond to this Order to Show

  Cause. Failure to file a timely response will result in this case being

  dismissed for the reasons set forth herein.

        IT IS SO ORDERED.

        Dated: January 25, 2021 at Honolulu, Hawai‘i.



                                                                            --..
                                             De~
                                             United States District Judge




  Juan Manuel Delgado v. Monty Wilkinson, et al; Civil No. 21-00058 DKW KJM
  ORDER (1) DENYING AS-CONSTRUED MOTION FOR TEMPORARY
  RESTRAINING ORDER, AND (2) DIRECTING PLAINTIFF TO SHOW
  CAUSE
                                            3
